Exhibit 10.6

 

EXECUTION VERSION

 

AMENDMENT TO EMPLOYEE MATTERS AGREEMENT

 

This Amendment (this “Amendment”) to the Employee Matters Agreement, dated as of
October 27, 2015, by and among Starwood Hotels & Resorts Worldwide, Inc., a
Maryland corporation and the sole stockholder of Vistana (“Starwood”), Vistana
Signature Experiences, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Starwood (“Vistana”), and Interval Leisure Group, Inc., a Delaware
corporation (“ILG”) (the “Employee Matters Agreement”), is made as of April 18,
2016 (“Execution Date”).  Capitalized terms used but not defined in this
Amendment have the meanings ascribed to them in the Employee Matters Agreement.

 

RECITALS

 

WHEREAS, in connection with the Agreement and Plan of Merger, dated as of
October 27, 2015, entered into by and among Starwood, Vistana, ILG, and Iris
Merger Sub, Inc., a Delaware corporation and a wholly-owned Subsidiary of ILG
(the “Merger Agreement”), the Parties contemporaneously entered into the
Employee Matters Agreement; and

 

WHEREAS, the Parties desire to amend certain rights and obligations of the
Parties under the Employee Matters Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereof, and intending to be legally bound hereby, the Parties agree
as follows:

 

AGREEMENT

 

Section 1.01                             Business Transfer Date.  When used in
the Employee Matters Agreement, the term “Business Transfer Date” shall be
deemed to be a reference to “Distribution Date,” as such term is defined in the
Separation Agreement.

 

Section 1.02                             Retirement Plans.  Notwithstanding the
provisions of Section 2.01(e)(iv) of the Employee Matters Agreement to the
contrary, for the period from the Closing Date through December 31, 2016, the
ILG Retirement Plan shall provide the Vistana Employees with the opportunity to
receive the same rate of employer matching contributions and the same vesting
schedule as provided under the Starwood Retirement Plan to such employees as of
the date hereof; provided, however, that service may be credited for purposes of
vesting or eligibility under the ILG Retirement Plan using the methodology
currently provided by such ILG Retirement Plan.

 

Section 1.03                             Nonqualified Plans.  Notwithstanding
the first two sentences of Section 2.03(b) of the Employee Matters
Agreement, ILG shall amend its existing nonqualified deferred compensation plan
(the “ILG Deferred Compensation Plan”) as of the Closing Date to provide for
participation in the ILG Deferred Compensation Plan by Vistana Employees who
were participants in the Starwood Deferred Compensation Plan immediately prior
to the Closing Date

 

--------------------------------------------------------------------------------


 

on terms and conditions (other than with respect to investment options) that are
substantially similar to what was provided to them under the Starwood Deferred
Compensation Plan and pursuant to the remainder of Section 2.03 of the Employee
Matters Agreement. Notwithstanding the foregoing, neither ILG nor Vistana shall
be under any obligation to offer any employees the opportunity to make future
deferral elections under the ILG Deferred Compensation Plan, and if any future
deferral elections are offered under the ILG Deferred Compensation Plan, neither
ILG nor Vistana shall be under any obligation to make deferral elections
available under the same terms as applied under the Starwood Deferred
Compensation Plan.  References in the Employee Matters Agreement to the “Vistana
Deferred Compensation Plan” shall be deemed to be references to the “ILG
Deferred Compensation Plan,” as amended.  References to the actions to be taken
“prior to the Closing Date” in the first sentence of each of Sections
2.03(c)(A) and 2.03(c)(B) of the Employee Matters Agreement shall be deemed to
mean “as of the Closing Date.”

 

Section 1.04                             Flexible Benefit Plan.  Notwithstanding
the provisions of Sections 2.05(a) and 2.05(b) of the Employee Matters Agreement
to the contrary, in the event that the Closing Date has not occurred as of
April 1, 2016, then effective as of such date Vistana Employees shall cease to
participate in the Starwood Flexible Benefit Plan, and Vistana shall establish a
new flexible benefit plan (the “Vistana Flexible Benefit Plan”) for the benefit
of Vistana Employees.  The Vistana Flexible Benefit Plan shall be similar to the
Starwood Flexible Benefit Plan, and shall be subject to the review and approval
of ILG prior to its adoption, which consent shall not be unreasonably withheld. 
In the event the foregoing applies, references in the Employee Matters Agreement
to the “ILG Flexible Benefits Plan” shall be deemed to be references to the new
Vistana Flexible Benefits Plan, and the Vistana Flexible Benefits Plan shall be
deemed a Vistana Benefit Plan for purposes of the Merger Agreement.  Starwood
will be responsible for all liabilities with respect to any Vistana Employee or
Former Vistana Employee and their dependents, regardless of when such claims are
filed and/or paid under the Starwood Flexible Benefits Plan with respect to all
claims incurred on or before March 31, 2016.  The amounts Starwood has
previously received for health and welfare coverage under the Starwood Flexible
Benefits Plan for Vistana Employees or Former Vistana Employees through
March 31, 2016 shall be considered full payment for such coverage and Vistana
shall not be obligated to make any further payments toward such coverage. 
Vistana will be responsible for all liabilities with respect to any Vistana
Employee or COBRA Participant and their dependents, regardless of when such
claims are filed and/or paid, under the Vistana Flexible Benefits Plan with
respect to all claims incurred on or after April 1, 2016 and Starwood shall not
be responsible for any “true up” payment with respect to such claims, including
for the period that Vistana remains part of the Starwood controlled group. 
Vistana shall not be required to pay Starwood a monthly amount for health and
welfare coverage for Vistana Employees or Former Vistana Employees beginning
with the month of April, 2016.

 

2

--------------------------------------------------------------------------------


 

Section 1.05                             Dependent Care Flexible Spending
Account.  Notwithstanding the provisions of Section 2.05(c) of the Employee
Matters Agreement to the contrary, ILG shall not be required to establish nor
cause to be established an ILG FSA effective as of or following the Closing
Date.  Starwood shall remain liable for all claims and liabilities under the
Starwood FSA with respect to any Vistana Employee or Former Vistana Employee. 
Furthermore, Vistana Employees shall not be eligible to participate in a
dependent care spending account program on or after April 1, 2016; provided,
however, that in its sole discretion, ILG may establish a flexible spending
account for the benefit of Vistana Employees on or after April 1, 2016.

 

Section 1.06                             Continuation Coverage.  Notwithstanding
the provisions of Section 2.05(d) of the Employee Matters Agreement to the
contrary, in the event that the Closing Date has not occurred as of April 1,
2016, the Vistana Flexible Benefits Plan shall be solely responsible for
providing and meeting the COBRA continuation coverage requirements for all
Vistana Employees and all Former Vistana Employees, as well as their “qualified
beneficiaries” (as defined in COBRA), with respect to all claims incurred on or
after April 1, 2016.  Furthermore, all COBRA premiums for coverage for such
individuals beginning on April 1, 2016 shall be paid to Vistana or the Vistana
Flexible Benefits Plan.

 

Section 1.07                             Health Reimbursement Account. 
Notwithstanding the provisions of Section 2.05(e) of the Employee Matters
Agreement to the contrary, in the event that the Closing Date has not occurred
as of April 1, 2016, Vistana Employees will cease to participate in the Starwood
HRA as of such date, and Vistana shall establish a new health reimbursement
account (the “Vistana HRA”) for the benefit of Vistana Employees.  The Vistana
HRA shall have similar terms and provide the same level of benefits as the
Starwood HRA, and shall be subject to the review and approval of ILG prior to
its adoption which consent shall not be unreasonably withheld.  In connection
with providing the same level of benefits, to the extent permitted by applicable
Law, the Vistana HRA shall provide that the account balances for each Vistana
Employee who is a participant under the Vistana HRA shall be increased by any
balance that still remains under the Starwood HRA for such participant after the
end of the run out period under the Starwood HRA for paying claims incurred in
the 2015-2016 plan year to the same extent as such amount would have remained
available for such participant’s use under the Starwood HRA during the 2016-2017
plan year.  In the event the foregoing applies, references in the Employee
Matters Agreement to the “ILG HRA” shall be deemed to be references to the new
Vistana HRA, and the Vistana HRA shall be deemed a Vistana Benefit Plan for
purposes of the Merger Agreement.  In the event the Vistana HRA is established
pursuant to this Section 1.07, (i) Starwood shall be responsible for all
liabilities with respect to any Vistana Employee or Former Vistana Employee and
their dependents, regardless of when such claims are filed and/or paid under the
Starwood HRA, and (ii) Vistana shall be responsible for all liabilities with
respect to any Vistana Employee or Former Vistana Employee and their dependents,
regardless of when such claims are filed, under the Vistana HRA with respect to
all claims incurred on or after April 1, 2016.

 

3

--------------------------------------------------------------------------------


 

Section 1.08                             Vacation and Sick Pay Liabilities. 
Notwithstanding the provisions of Section 2.07 of the Employee Matters Agreement
to the contrary, on and after the Closing Date, accrual of vacation and sick
leave in respect of each Vistana Employee working in California, shall be
according to an accrual schedule that is substantially similar to Starwood’s
accrual schedule as in effect immediately prior to the Closing Date, rather than
one which is identical.

 

Section 1.09                             Full Force and Effect.  Except as
expressly set forth in this Amendment, this Amendment does not, by implication
or otherwise, alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Merger
Agreement or the Employee Matters Agreement, which are hereby incorporated by
reference and shall remain in full force and effect.

 

Section 1.10                             Counterparts.  This Amendment may be
executed in two or more counterparts (including by electronic or .pdf
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of any
signature page by facsimile, electronic or .pdf transmission shall be binding to
the same extent as an original signature page.

 

Section 1.11                             Updates to Vistana Disclosure
Schedule.  If the Vistana Flexible Benefit Plan and Vistana HRA are established
pursuant to Sections 1.04 and 1.07 hereof, they will be deemed to be listed as a
Vistana Benefit Plan on Section 5.13(a) of the Vistana Disclosure Schedule.

 

Section 1.12                             Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the conflicts of laws principles thereof.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Execution
Date.

 

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Thomas B. Mangas

 

Name:

Thomas B. Mangas

 

Title:

CEO

 

[Signature Page to Amendment to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

 

 

 

 

By:

/s/ Thomas B. Mangas

 

Name:

Thomas B. Mangas

 

Title:

Authorized Signatory

 

[Signature Page to Amendment to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

By:

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President and Chief Operating Officer

 

[Signature Page to Amendment to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

by and among

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

And

 

INTERVAL LEISURE GROUP, INC.

 

dated as of

 

October 27, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I.

 

 

DEFINITIONS

 

 

 

 

Section 1.01

Definitions

1

 

 

 

Section 1.02

Other Terms

5

 

 

 

Section 1.03

Interpretation; Construction

6

 

 

 

Section 1.04

Survival

6

 

 

 

Section 1.05

Termination

7

 

 

 

 

ARTICLE II.

 

 

EMPLOYEE BENEFITS

 

 

 

 

Section 2.01

Employment

7

 

 

 

Section 2.02

Retirement Plans

9

 

 

 

Section 2.03

Nonqualified Plans

11

 

 

 

Section 2.04

Annual Bonus

13

 

 

 

Section 2.05

Health and Welfare Benefits

13

 

 

 

Section 2.06

Workers’ Compensation

15

 

 

 

Section 2.07

Vacation and Sick Pay Liabilities

15

 

 

 

Section 2.08

Severance

16

 

 

 

Section 2.09

Preservation of Right To Amend or Terminate Plans

16

 

 

 

Section 2.10

No Right to Employment

16

 

 

 

Section 2.11

Equity Compensation Awards

16

 

 

 

 

ARTICLE III.

 

 

LABOR AND EMPLOYMENT MATTERS

 

 

 

 

Section 3.01

Collective Bargaining Agreements

18

 

 

 

Section 3.02

WARN Obligations

18

 

 

 

Section 3.03

Multiemployer Plan

18

 

 

 

Section 3.04

Attorney-Client Privilege

19

 

 

 

 

ARTICLE IV.

 

 

REMEDIES

 

 

 

 

Section 4.01

Indemnification

20

 

 

 

Section 4.02

Enforcement

20

 

 

 

 

ARTICLE V.

 

 

MISCELLANEOUS

 

 

 

 

Section 5.01

Relationship of Parties

20

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

Section 5.02

Assignment

20

 

 

 

Section 5.03

Rights of Third Parties

20

 

 

 

Section 5.04

Captions

20

 

 

 

Section 5.05

Severability of Provisions

21

 

 

 

Section 5.06

Notices

21

 

 

 

Section 5.07

Further Assurances

23

 

 

 

Section 5.08

Amendment; Waiver

23

 

 

 

Section 5.09

Governing Law

23

 

 

 

Section 5.10

Consent to Jurisdiction: Waiver of Jury Trial

23

 

 

 

Section 5.11

Entire Agreement

24

 

 

 

Section 5.12

Counterparts

24

 

 

 

Section 5.13

Expenses

24

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.01(a)     Employees Transferred to Vistana

Schedule 2.01(b)     Employees Transferred to Starwood

Schedule 2.01(d)     Employment Agreements

Schedule 2.01(e)      Severance Guidelines

Schedule 2.11(a)     Starwood Time-Based Awards

Schedule 2.11(b)     Starwood Performance-Based Awards

 

iii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is made and entered into as
of October 27, 2015, by and among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a
Maryland corporation (“Starwood”), VISTANA SIGNATURE EXPERIENCES, INC., a
Delaware corporation (“Vistana”) and INTERVAL LEISURE GROUP, INC., a Delaware
corporation (“ILG,” and together with Starwood and Vistana, the “Parties”).

 

RECITALS

 

WHEREAS, pursuant to that certain Separation Agreement dated as of October 27,
2015, between Starwood and Vistana (the “Separation Agreement”), Starwood and
Vistana have set out the terms on which, and the conditions subject to which,
they wish to implement the Internal Reorganization (as defined in the Separation
Agreement) and the Distribution (as defined in the Separation Agreement);

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of October 27,
2015, by and among Starwood, Vistana, ILG and Iris Merger Sub, Inc. a Delaware
corporation (the “Merger Agreement”), immediately following the Distribution, a
Subsidiary of ILG will merge with and into Vistana, and Vistana Common Stock
will be converted into ILG Common Stock on the terms and subject to the
conditions of the Merger Agreement (the “Merger”); and

 

WHEREAS, in connection with the foregoing, the Parties have agreed to enter into
this Agreement to allocate, among Starwood, Vistana and ILG, Assets, Liabilities
and responsibilities with respect to certain employee compensation, benefits,
labor and certain other employment matters pursuant to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Starwood, ILG, and Vistana agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01                             Definitions.  As used in this
Agreement, the following terms shall have the meanings indicated below:

 

Action:  has the meaning specified in the Merger Agreement.

 

Adjustment Ratio:  means a fraction, (x) the numerator of which is the closing
sale price of a share of Starwood Common Stock on the New York Stock Exchange
immediately preceding the Distribution (as traded on the “regular way” market)
as reported by Bloomberg L.P. or any successor thereto, and (y) the denominator
of which is the opening sale price of a share of ILG Common Stock on the Nasdaq
Stock Market immediately following the Effective Time (as traded on the “regular
way” market) as reported by Bloomberg L.P. or any successor thereto.

 

Affiliate:  has the meaning specified in the Separation Agreement.

 

1

--------------------------------------------------------------------------------


 

Assets:  has the meaning specified in the Separation Agreement.

 

Assumed Time-Based Stock Award:  has the meaning specified in Section 2.11(a).

 

Business Day:  has the meaning specified in the Merger Agreement.

 

Business Transfer Date:  has the meaning specified in the Separation Agreement.

 

Business Transfer Time:  has the meaning specified in the Separation Agreement.

 

Closing:  has the meaning specified in the Merger Agreement.

 

Closing Date:  has the meaning specified in the Merger Agreement.

 

Closing Plan Year: means the calendar year in which the Closing Date occurs.

 

COBRA:  has the meaning specified in Section 2.05(d).

 

Code:  means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax Law.  Reference to a specific Code provision also includes
any temporary or final regulation in force under that provision.

 

Collective Bargaining Agreement:  means any collective bargaining agreement,
labor agreement, or other written agreement to which Starwood, ILG, or any of
their respective direct or indirect Subsidiaries is a party with any labor
union, works council, its predecessors-in-interest, and its constituent local
unions.

 

Contract:  has the meaning specified in the Separation Agreement.

 

Converted RSU:  has the meaning specified in Section 2.11(b).

 

Distribution Date:  has the meaning specified in the Separation Agreement.

 

Earned Starwood Performance Shares:  has the meaning specified in
Section 2.11(b).

 

Effective Time:  has the meaning specified in the Merger Agreement.

 

Employee:  means with respect to any entity, an individual who is considered,
according to the payroll and other records of such entity, to be employed by
such entity, whether active or inactive, on disability leave, or on other leave
of absence.

 

Employment Agreement:  means any individual employment, offer, retention,
consulting, change in control, split dollar life insurance, sale bonus,
incentive bonus, severance, restrictive covenant or other employment related or
individual compensatory agreement related to the Vistana Business between any
current or former employee and Starwood or any of its Affiliates (including
Vistana) which is listed on Schedule 2.01(d).

 

Employment Claim:  means any actual or threatened lawsuit, arbitration, ERISA
claim, or federal, state, or local judicial or administrative proceeding of
whatever kind involving a demand by or on behalf of or relating to an employee,
former employee, job applicant, intern or volunteer, independent contractor, 
leased employee, or anyone

 

2

--------------------------------------------------------------------------------


 

claiming to be an employee or joint employee, or by or relating to a collective
bargaining agent of employees, or by or relating to any federal, state, or local
government agency alleging liability against an employer or against an employee
pension, welfare or other benefit plan, or an administrator, trustee or
fiduciary thereof.

 

ERISA:  means the Employee Retirement Income Security Act of 1974, as amended. 
Reference to a specified provision of ERISA also includes any temporary or final
regulations in force under that provision.

 

Foreign Service DB Plan:  has the meaning specified in Section 2.02(e)(i).

 

Former Vistana Employee:  means former Employees of Starwood or its Affiliates
whose last employment with Starwood or its Affiliates before the Closing Date
was with a Vistana Entity.

 

FY ILG AIP Award:  has the meaning specified in Section 2.04(a).

 

Governmental Authority:  has the meaning specified in the Merger Agreement.

 

Hotel Trust Fund:  has the meaning specified in Section 3.03(a).

 

ILG:  has the meaning specified in the preamble of this Agreement.

 

ILG AIP:  has the meaning specified in Section 2.04(a).

 

ILG Common Stock:  means the common stock, par value $0.01 per share, of ILG.

 

ILG Equity Award:  means each Assumed Time-Based Stock Award and Converted RSU.

 

ILG FSA: has the meaning specified in Section 2.05(c).

 

ILG Flexible Benefits Plan:  has the meaning specified in Section 2.05(b).

 

ILG HRA:  means the Plan established or designed and maintained by ILG pursuant
to Section 2.05(e).

 

ILG Restricted Share Award:  means an award of restricted ILG Common Stock that
is subject only to time-based vesting requirements and granted pursuant to an
ILG Stock Plan.

 

ILG Retirement Plan:  means the Plan established or designated and maintained by
ILG pursuant to Section 2.02(b).

 

ILG RSU Award:  has the meaning specified in the Merger Agreement.

 

ILG Stock Plans:  has the meaning specified in the Merger Agreement.

 

ILG Time-Based Stock Award:  means an ILG RSU Award or ILG Restricted Share
Award granted by ILG under an ILG Stock Plan as described in Section 2.11(a).

 

Law:  has the meaning specified in the Merger Agreement.

 

3

--------------------------------------------------------------------------------


 

Liabilities:  has the meaning specified in the Separation Agreement.

 

Merger:  has the meaning specified in the recitals of this Agreement.

 

Merger Agreement:  has the meaning specified in the recitals of this Agreement.

 

Parties:  has the meaning set forth in the preamble of this Agreement.

 

Person:  has the meaning specified in the Merger Agreement.

 

Plan:  means any plan, policy, arrangement, contract or agreement providing
compensation or benefits for any group of Employees or individual Employee, or
the dependents or beneficiaries of any such Employee(s), whether formal or
informal or written or unwritten, and including, without limitation, any means,
whether or not legally required, pursuant to which any benefit is provided by an
employer to any Employee or the beneficiaries of any such Employee.  The term
“Plan” as used in this Agreement does not include any contract, agreement or
understanding relating to settlement of actual or potential Employment Claims. 
Notwithstanding the foregoing, no Employment Agreement will constitute a Plan
for purposes hereof.

 

Plan Payee:  means an individual who is entitled to payment of Plan benefits in
his or her capacity as a beneficiary with respect to the benefits of a deceased
participant in the Plan or an alternate payee under a qualified domestic
relations order within the meaning of Section 414(p)(1)(A) of the Code and
Section 206(d)(3)(B)(i) of ERISA with respect to the benefits of a participant
in the Plan.

 

Representative:  has the meaning specified in the Merger Agreement.

 

SEC:  has the meaning specified in the Merger Agreement.

 

Separation Agreement:  has the meaning specified in the recitals of this
Agreement.

 

Starwood:  has the meaning specified in the preamble of this Agreement.

 

Starwood AIP:  has the meaning specified in Section 2.04(a).

 

Starwood Common Stock:  has the meaning specified in the Merger Agreement.

 

Starwood Deferred Compensation Plan:  means the Amended and Restated Starwood
Hotels & Resorts Worldwide, Inc. Deferred Compensation Plan (effective as of
January, 1, 2008).

 

Starwood Equity Award:  means each Starwood Time-Based Stock Award and Starwood
Performance Share.

 

Starwood Flexible Benefits Plan:  means the Starwood Hotels & Resorts
Worldwide, Inc. Flexible Benefits Plan.

 

Starwood FSA:  has the meaning specified in Section 2.05(c).

 

Starwood HRA:  has the meaning specified in Section 2.05(e).

 

4

--------------------------------------------------------------------------------


 

Starwood Performance Share:  means a performance share award granted by Starwood
under the Starwood Stock Plan before the Distribution Date.

 

Starwood Plan:  means any of (i) the Starwood Flexible Benefits Plan, the
Starwood Retirement Plan, the Starwood Deferred Compensation Plan, and (ii) any
other Plan that, as of the close of business on the day before the Closing Date,
is sponsored or maintained solely by Starwood.

 

Starwood Retirement Plan:  means the Starwood Hotels & Resorts Worldwide, Inc.
Savings and Retirement Plan, as in effect immediately prior to the Closing Date.

 

Starwood Stock Plan:  means the Starwood Hotels & Resorts Worldwide, Inc. 2013
Long-Term Incentive Compensation Plan.

 

Starwood Time-Based Stock Award:  means an award of Starwood restricted stock
or, in the case of certain Employees based outside the United States, restricted
stock units, granted by Starwood under the Starwood Stock Plan before the
Distribution Date.

 

Subsidiary:  has the meaning specified in the Merger Agreement.

 

Transaction:  means those certain transactions contemplated by the Transaction
Documents.

 

Transaction Documents:  has the meaning specified in the Merger Agreement.

 

Vistana:  has the meaning specified in the preamble of this Agreement.

 

Vistana Benefit Plans:  has the meaning specified in the Merger Agreement.

 

Vistana Business:  has the meaning specified in the Separation Agreement.

 

Vistana Common Stock:  has the meaning specified in the Separation Agreement.

 

Vistana Deferred Compensation Plan:  has the meaning specified in
Section 2.03(b).

 

Vistana Employee(s):  has the meaning specified in Section 2.01(a).

 

Vistana Entities:  has the meaning specified in the Separation Agreement.

 

Vistana Group:  has the meaning specified in the Separation Agreement.

 

WARN:  has the meaning specified in Section 3.02.

 

Withdrawal Liability:  has the meaning specified in Section 3.03(a).

 

Workers’ Compensation Event:  means the event, injury, illness or condition
giving rise to a workers’ compensation claim.

 

Section 1.02                             Other Terms.  Any capitalized terms
used herein but not defined herein shall have the meaning specified in the
Merger Agreement or Separation Agreement, as applicable.

 

5

--------------------------------------------------------------------------------


 

Section 1.03                             Interpretation; Construction.

 

(a)                                 Unless the context of this Agreement
otherwise requires:

 

(i)                                     (A) words of any gender include each
other gender and neutral form; (B) words using the singular or plural number
also include the plural or singular number, respectively; (C) the terms
“hereof,” “herein,” “hereby,” “hereto,” “herewith,” “hereunder” and derivative
or similar words refer to this entire Agreement; (D) the terms “Article,”
“Section,” “Annex,” “Exhibit,” “Schedule,” and “Disclosure Schedule” refer to
the specified Article, Section, Annex, Exhibit, Schedule or Disclosure Schedule
of this Agreement and references to “paragraphs” or “clauses” shall be to
separate paragraphs or clauses of the section or subsection in which the
reference occurs; (E) the word “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” and (F) the word “or”
shall be disjunctive but not exclusive;

 

(ii)                                  references to Contracts (including this
Agreement) and other documents or Laws shall be deemed to include references to
such Contract or Law as amended, supplemented or modified from time to time in
accordance with its terms and the terms hereof, as applicable, and in effect at
any given time (and, in the case of any Law, to any successor provisions);

 

(iii)                               references to any federal, state, local, or
foreign statute or Law shall include all regulations promulgated thereunder; and

 

(iv)                              references to any Person include references to
such Person’s successors and permitted assigns, and in the case of any
Governmental Authority, to any Person succeeding to its functions and
capacities.

 

(b)                                 The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent
and no rule of strict construction shall be applied against any party hereto.

 

(c)                                  Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless Business Days are
specified.  If any action is to be taken or given on or by a particular calendar
day, and such calendar day is not a Business Day, then such action may be
deferred until the next Business Day.

 

(d)                                 The word “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.”

 

(e)                                  All monetary figures shall be in United
States dollars unless otherwise specified.

 

Section 1.04                             Survival.  If the Merger is
consummated, the obligations set forth in this Agreement shall remain in full
force and effect and shall survive the Closing Date.

 

6

--------------------------------------------------------------------------------


 

Section 1.05                             Termination.  This Agreement shall
terminate automatically without any further action of the Parties upon a
termination of the Merger Agreement, and no Party will have any further
obligations to the other Parties.

 

ARTICLE II.
EMPLOYEE BENEFITS

 

Section 2.01                             Employment.

 

(a)                                 Transfer of Employees to Vistana.  At or
prior to the Business Transfer Time, Starwood shall take all steps necessary and
appropriate so that all of the following Employees are transferred to the
Vistana Entities:  (i) each Employee (other than any Employees who are on
long-term disability leave as of the Business Transfer Time) whose employment
duties immediately prior to the Business Transfer Date relate exclusively to the
Vistana Business and (ii) each Employee listed on Schedule 2.01(a) attached
hereto (clauses (i) and (ii) collectively, the “Vistana Employees,” and each
such Employee a “Vistana Employee”).  Between the date hereof and the Business
Transfer Date, Starwood and ILG may mutually agree to update, amend or
supplement Schedule 2.01(a) attached hereto to correct any inadvertent
inclusions and exclusions thereto.  Starwood shall deliver the final Schedule
2.01(a), as amended, updated or supplemented by mutual agreement of the Parties
subject to this Section 2.01(a), to ILG immediately prior to the Business
Transfer Time.

 

(b)                                 Employees of the Vistana Entities.  Starwood
shall not, and shall cause its Affiliates not to, terminate the employment of
any Employees of the Vistana Entities other than in the ordinary course of
business and shall not transfer the employment of such Employees prior to the
Closing Date except as provided below.  Notwithstanding the foregoing, at or
prior to the Business Transfer Time, Starwood shall take all steps necessary and
appropriate so that the Employees of the Vistana Entities listed on Schedule
2.01(b) shall be transferred to Starwood.  Between the date hereof and the
Business Transfer Date, Starwood and ILG may mutually agree to update, amend or
supplement Schedule 2.01(b) attached hereto to correct any inadvertent
inclusions and exclusions thereto.  Starwood shall deliver the final Schedule
2.01(b), as amended, updated or supplemented by mutual agreement of the Parties
subject to this Section 2.01(b), to ILG immediately prior to the Business
Transfer Time.

 

(c)                                  Allocation of Responsibilities as
Employer.  At the Business Transfer Time, except as otherwise provided under
this Agreement or any other agreement relating to the Transaction, the Vistana
Group shall retain or assume, as the case may be, responsibility as employer of
the Vistana Employees.

 

(d)                                 Employment Agreements.  At or prior to the
Business Transfer Time, Starwood shall cause Vistana to assume and be solely and
exclusively responsible for all Employment Agreements entered between the
Vistana Employees or Former Vistana Employees and Starwood or any of its
Affiliates that are listed on Schedule 2.01(d) and all obligations and
liabilities with respect thereto, to be effective as of the Business Transfer
Date, and on and after the Business Transfer Date Starwood and its

 

7

--------------------------------------------------------------------------------


 

Affiliates (other than Vistana Entities) shall have no obligations or
liabilities with respect to such Employment Agreements.  From and after the
Closing Date, ILG shall, or shall cause Vistana to, assume and honor all
liabilities and obligations to or in respect of the Vistana Employees or Former
Vistana Employees (and any dependents or beneficiaries thereof) under all
Vistana Benefit Plans and all Employment Agreements, severance, termination,
consulting, retirement and other compensation and benefit plans, arrangements
and agreements to which any Vistana Entity is a party, as in effect immediately
prior to the Closing.  Starwood shall take all steps necessary to terminate the
Employment Agreement between Matthew Avril and Starwood Vacation
Ownership, Inc., dated April 13, 2015 prior to the Business Transfer Time
without any payment by Starwood Vacation Ownership, Inc. or any of the Vistana
Entities, and ILG and the Vistana Entitles shall have no liability with respect
to such employment agreement or the Consulting Agreement between MAE Business
Enterprises, Inc. and Starwood, dated December 15, 2014, as amended.

 

(e)                                  Comparable Benefits.  For the period from
the Closing Date through December 31, 2016, ILG shall or shall cause Vistana to
provide to each Vistana Employee (i) annual base salary, target bonus
opportunities (as a percentage of base salary) and commission opportunities that
are no less than the annual base salary, target bonus opportunities and
commission opportunities, respectively, provided to such Vistana Employee
immediately prior to the Closing Date, (ii) employee benefits that are
comparable in the aggregate to such Vistana Employee to those benefits provided
to such Vistana Employee immediately prior to the Closing Date but excluding any
defined benefit pension benefits, employer or matching contributions under any
defined contribution retirement plan, equity compensation arrangement, stock
purchase programs, retiree medical or insurance benefits, any benefits under a
nonqualified deferred compensation plan or employee discount program,
(iii) severance benefit opportunities that are not less favorable to such
Vistana Employee than the greater of (A) the severance benefit opportunities
available to such Vistana Employee under such Vistana Employee’s offer letter
(if listed on Schedule 2.01(d)) or (B) the severance benefit opportunities
available to such Vistana Employee under Starwood’s severance benefit guidelines
listed on Schedule 2.01(e), in each case immediately prior to the Closing Date,
and (iv) an opportunity to participate in the ILG Retirement Plan on
substantially the same terms as similarly situated employees of ILG.

 

(f)                                   Service Credit.  From and after the
Closing, ILG shall give each Vistana Employee full credit for determining the
amount of paid time off, vacation or sick leave, and the level of employer
contributions under any defined contribution retirement plan, and for purposes
of eligibility to participate and vesting (but not benefit accruals (if
applicable)) under any employee benefit plans, arrangements, collective
agreements and employment-related entitlements (including under any applicable
pension, defined contribution (for example, 401(k)), deferred compensation,
savings, medical, dental, life insurance, disability, vacation, long-service
leave or other leave entitlements, post-retirement health and life insurance,
termination indemnity, severance or separation pay plans) provided, sponsored,
maintained or contributed to by ILG or any of its Affiliates (including Vistana
and its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries) under which such Vistana Employee is eligible to participate after
the Closing for such Vistana Employee’s service with Starwood, Vistana or their
Subsidiaries prior to the Effective Time, to the same extent recognized by any
of Starwood, Vistana and their Subsidiaries immediately prior to the Effective
Time, except to the extent such credit would result in the duplication of
benefits for the same period of service.  Notwithstanding the foregoing, to the
extent permitted under applicable Law, neither ILG nor Vistana shall be required
to provide credit for such service for benefit accrual purposes under any
employee benefit plan of ILG that is a defined benefit pension plan.

 

Section 2.02                             Retirement Plans.

 

(a)                                 Starwood Retirement Plan.  Effective on the
Closing Date, Vistana Employees shall cease to be eligible to: (A) have elective
deferrals contributed on their behalf to the Starwood Retirement Plan with
respect to pay paid after the Closing Date, (B) be credited with future employer
contributions (for example, matching contributions) in the Starwood Retirement
Plan, or (C) make contributions (for example, rollovers or loan repayments) to
the Starwood Retirement Plan. Starwood shall contribute to the applicable
Vistana Employee or Former Vistana Employee accounts under the Starwood
Retirement Plan the employer match true-up pursuant to Section 4.2(b) of such
plan with respect to the completed plan year prior to the Closing Plan Year in
the ordinary course but no later than the day before the Closing Date.  Such
employer match true-up shall be charged to and paid by Vistana pursuant to
Starwood’s normal operating rules for the employer match true-up.

 

(b)                                 ILG Retirement Plan.  Prior to the Closing
Date, ILG shall take, or cause to be taken, or have taken, all action necessary
and appropriate to establish or maintain for the benefit of Vistana Employees
(i) a defined contribution plan qualified under Section 401(a) of the Code that
includes a cash or deferred arrangement qualified under Section 401(k) of the
Code that is a participant-directed individual account plan that complies with
Section 404(c) of ERISA, and (ii) a related trust or trusts exempt under
Section 501(a) of the Code, each to be effective no later than the Closing Date
(such plan and trust(s), the “ILG Retirement Plan”).

 

(c)                                  Spin-Off of the Starwood Retirement Plan
and Merger into the ILG Retirement Plan.  Effective on the Closing Date,
Starwood shall cause the Starwood Retirement Plan to spin off the portion of the
Starwood Retirement Plan attributable to the Vistana Employees and Former
Vistana Employees, as well as to any respective Plan Payees, such spinoff to
include (but not be limited to) any and all such individual’s accounts,
liabilities, related assets, unvested amounts, zero dollar accounts, forfeited
accounts, unlocatable participant accounts and outstanding loan balances. 
Effective immediately thereafter, ILG or one of its Affiliates shall cause the
ILG Retirement Plan to accept the merger of such spun-off portion of the
Starwood Retirement Plan.  All assets shall be transferred in cash as soon as
administratively practicable thereafter and shall be mapped to appropriate
investment options in the ILG Retirement Plan pursuant to Section 404(c)(4) of
ERISA or to the appropriate qualified default investment fund under the ILG
Retirement Plan pursuant

 

9

--------------------------------------------------------------------------------


 

to Section 404(c)(5) of ERISA.  Such spinoff and merger shall be conducted in
accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(l)-1 and Section 208 of ERISA.  The benefits of the Vistana
Employees participating in the Starwood Retirement Plan as of immediately prior
to the plan merger described in this Section 2.02(c) shall be preserved in the
ILG Retirement Plan effective as of the plan merger described in this
Section 2.02(c) to the extent required under the anti-cutback rules of
Section 411(d)(6) of the Code.

 

(d)                                 Alternative to Spin-Off and Merger. 
Starwood represents that, with respect to the Starwood Retirement Plan (i) the
plan is qualified within the meaning of Section 401(a) of the Code,
(ii) Starwood has received a favorable determination from the Internal Revenue
Service with respect to the qualified status of the plan covering the terms of
the plan as currently in effect, (iii) nothing has occurred since the date of
such letter that would reasonably be expect to adversely affect the qualified
status of the plan, and (iv) the plan has been administered materially in
accordance with its terms and all applicable Laws, including ERISA and the
Code.  Notwithstanding anything herein to the contrary, if events happen such
that the representations made by Starwood set forth in the preceding sentence
are not materially true and correct with respect to the Starwood Retirement Plan
at any time prior to the Closing Date and have not been fully corrected by the
Closing Date, then ILG may elect, in a written notice to Starwood delivered not
later than three (3) business days prior to the Closing Date, not to effectuate
the transactions described in Section 2.02(c) (which shall be the only
consequence of any such breach of Starwood’s representation in this
Section 2.02(d)).  In such case, after the Closing Date the Starwood Retirement
Plan shall give each Vistana Employee, Former Vistana Employee, and any
respective Plan Payee who has a vested account balance under the Starwood
Retirement Plan at the Closing Date the opportunity to elect a distribution of
the portion of such balance that would be an eligible rollover distribution
within the meaning of Section 402(c)(4) of the Code (including any outstanding
loan notes that are not in default at the time of the rollover) (“eligible
rollover distributions”) in the form of a direct rollover to the ILG Retirement
Plan, pursuant to procedures and time frames agreed to by the parties to
facilitate this process.  The Starwood Retirement Plan shall arrange for a
transfer of these direct eligible rollover distributions to the ILG Retirement
Plan in one or more transmissions to occur no later than sixty (60) days
following the Closing Date.  ILG shall cause the ILG Retirement Plan and related
trust to accept such rollovers (including such outstanding loan notes), except
for any for which it has evidence that they are not in fact eligible rollover
distributions.  Vistana Employees, Former Vistana Employees, and any respective
Plan Payees who do not take advantage of this rollover opportunity retain the
right to make direct or indirect rollovers to the ILG Retirement Plan under its
usual rules.

 

(e)                                  Foreign Service Defined Benefit Plan.

 

(i)                                     General.  Starwood will, or will cause
one of its Affiliates (other than Vistana Entities) to, assume or retain the
Starwood Hotels & Resorts

 

10

--------------------------------------------------------------------------------


 

Retirement Plan for Foreign Service Employees (the “Foreign Service DB Plan”),
which is a frozen plan.

 

(ii)                                  Foreign Service DB Shortfall. 
Notwithstanding Section 2.02(e)(i) above, within seven (7) days following the
Closing Date, ILG shall transfer to Starwood $180,000, which Starwood shall
immediately contribute to the Foreign Service DB Plan.  ILG and Vistana shall
have no liability with respect to the Foreign Services DB Plan, other than as
provided in the preceding sentence.

 

(f)                                   Foreign Service Defined Contribution
Plan.  Starwood will, or will cause one of its Affiliates (other than Vistana
Entities) to, assume or retain the Starwood Hotels & Resorts Defined
Contribution Plan for Foreign Service Employees.

 

Section 2.03                             Nonqualified Plans.

 

(a)                                 Starwood Deferred Compensation Plan. 
Vistana Employees shall not be permitted to defer compensation to the Starwood
Deferred Compensation Plan on or after the Closing Date.

 

(b)                                 Vistana Deferred Compensation Plan. 
Effective immediately prior to the Closing Date, Vistana shall take, or cause to
be taken, or have taken, all action necessary and appropriate to establish for
the benefit of Vistana Employees a nonqualified deferred compensation plan (such
plan, the “Vistana Deferred Compensation Plan”).  The Vistana Deferred
Compensation Plan shall have terms and features that are substantially similar
to the Starwood Deferred Compensation Plan, other than with respect to
investment options, such that (for the avoidance of doubt), the Starwood
Deferred Compensation Plan shall be substantially replicated by the Vistana
Deferred Compensation Plan, except that neither ILG nor Vistana shall be under
any obligation to offer any employees the opportunity to make future deferral
elections under such Plan, and if it does, neither ILG nor Vistana shall be
under any obligation to make deferral elections available under the same terms
as applied under the Starwood Deferred Compensation Plan.  However, the Vistana
Deferred Compensation Plan shall honor deferral elections made by Vistana
Employees in the Starwood Deferred Compensation Plan before the Closing Date. 
Vistana shall designate one or more phantom investment options that are
commercially reasonable for a nonqualified deferred compensation plan like the
Vistana Deferred Compensation Plan, the gains and losses and income and expenses
of which shall be used to determine investment return equivalents by which the
account of participants in the Vistana Deferred Compensation Plan shall be
adjusted.  From and after the Closing Date, Vistana shall be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the Vistana Deferred Compensation Plan, whether accrued
before, on or after the Closing Date.  The Vistana Deferred Compensation Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and Department of Labor Regulation § 2520.104-23.  The
Vistana Deferred Compensation Plan shall not be a funded plan,

 

11

--------------------------------------------------------------------------------


 

and neither Vistana nor any of its Affiliates is under any obligation to set
aside any funds for the purpose of making payments under the Vistana Deferred
Compensation Plan.

 

(c)                                  Transfer of Interests and Elections as of
Closing Date.

 

(A)                               Transfer of Interests.  Prior to the Closing
Date, Starwood shall cause the Starwood Deferred Compensation Plan to transfer
to the Vistana Deferred Compensation Plan, and Vistana or an Affiliate thereof
will cause such Vistana Deferred Compensation Plan to accept the transfer of,
the interests of participants in the Starwood Deferred Compensation Plan who are
Vistana Employees or Former Vistana Employees, as well as any respective Plan
Payees.  Starwood will not transfer to Vistana or an Affiliate thereof any
assets that are earmarked for the payment of benefits with respect to these
transferred interests.

 

(B)                               Transfer of Elections.  Prior to the Closing
Date and as permitted by Section 409A of the Code, Vistana will cause the
Vistana Deferred Compensation Plan to recognize and maintain existing elections,
including deferral, payment form elections, and beneficiary designations with
respect to Vistana Employees and Former Vistana Employees, as well as any
respective Plan Payees, under the Starwood Deferred Compensation Plan, but
Vistana is under no obligation to recognize or maintain the investment elections
and options under the Starwood Deferred Compensation Plan. The transfer of
elections contemplated in this Section 2.03(c) shall be expressly conditioned on
Starwood providing to ILG, no later than thirty (30) days prior to the Closing
Date, a data report of all elections (other than investment elections) made by
the Vistana Employees or Former Vistana Employees under the Starwood Deferred
Compensation Plan, in a format reasonably acceptable to ILG.

 

(d)                                 Transfer of Liabilities.  Within seven
(7) days following the Closing Date, Starwood or one of its Affiliates shall
transfer to ILG an amount in cash equal to the sum of the value of each of the
existing subaccounts under the Starwood Deferred Compensation Plan with respect
to each of the participants in the Starwood Deferred Compensation Plan who are
Vistana Employees or Former Vistana Employees, as well as any respective plan
payees, determined as of the last “Valuation Date” (as defined therein)
immediately before the Closing Date, and after crediting such subaccounts with
earnings and gains (and debited for expenses and losses) as specified in
Section 6 thereof through such Valuation Date.  The recordkeeper for the
Starwood Deferred Compensation Plan, which is MullinTBG as of the execution
hereof, shall make this determination pursuant to the terms of the Starwood
Deferred Compensation Plan and its customary rules for valuing such subaccounts
(to the extent such rules do not conflict with the terms of the Starwood
Deferred Compensation Plan), subject to the review and approval of ILG which
approval shall not be unreasonably withheld.

 

(e)                                  Section 409A.  The Parties will cooperate
in good faith so that the transfers contemplated by this Section 2.03 will not
result in adverse Tax consequences under Section 409A of the Code.

 

12

--------------------------------------------------------------------------------


 

Section 2.04                             Annual Bonus.

 

(a)                                 ILG will be responsible for establishing, or
causing Vistana to establish, effective as of the Closing Date, a bonus program
in which Vistana Employees who participated in Starwood’s Annual Incentive Plan
or any other bonus or incentive compensation plan or program maintained by
Starwood, Vistana or any of their Affiliates (the “Starwood AIP”) immediately
prior to the Closing Date will participate effective on the Closing Date (the
“ILG AIP”).  The ILG AIP will be structured so that it provides a bonus
opportunity for the Closing Plan Year that preserves to the extent practicable
the bonus opportunity that each Vistana Employee would have had if he or she
would have remained a participant in the Starwood AIP for the entire Closing
Plan Year (the “FY ILG AIP Award”).  The FY ILG AIP Award shall consist of (1) a
pro-rated award calculated based upon the achievement of the performance
objectives applicable to the related Starwood AIP award and the number of days
in the Closing Plan Year that occurs prior to the Closing Date and (2) a
pro-rated award calculated based upon performance of ILG and the number of days
in the Closing Plan Year that occurs following the Closing Date and including
the Closing Date.  ILG will pay all FY ILG AIP Awards.  Starwood shall provide
ILG with any necessary performance results for the Closing Plan Year and any
other information necessary to enable ILG to meet its obligations under this
Section 2.04(a).

 

(b)                                 Starwood will retain all obligations related
to bonus compensation earned by Vistana Employees under the Starwood AIP with
respect to any calendar year ended prior to the Closing Date that is earned but
unpaid as of the Effective Time; provided, however, that, if requested by
Starwood, ILG or an Affiliate thereof will make all cash payments in respect of
any such bonus compensation so long as Starwood transfers to ILG, prior to the
date that such payment is to be made to the applicable Vistana Employee, the
amounts payable in respect of such cash payments, including all applicable
withholding amounts and the employer’s portion of any employment taxes.

 

Section 2.05                             Health and Welfare Benefits.

 

(a)                                 Starwood Flexible Benefits Plan.  Effective
as of the Closing Date, Vistana Employees will cease to participate in the
Starwood Flexible Benefits Plan.

 

(b)                                 Establishment of ILG Flexible Benefits
Plan.  Prior to the Closing Date, ILG shall or shall cause one of its Affiliates
to take, or cause to be taken, or have taken, all action necessary and
appropriate to establish or designate and administer a group welfare benefits
plan for the benefit of all Vistana Employees effective as of the Closing Date
(the “ILG Flexible Benefits Plan”) and to provide benefits thereunder for all
eligible Vistana Employees who choose to enroll in such Plan.  ILG will cause
such ILG Flexible Benefits Plan to cover those Vistana Employees and their
dependents who immediately prior to the Closing Date were participating in, or
entitled to present or future benefits under, the Starwood Flexible Benefits
Plan, and shall recognize the most recent hire date of such Vistana Employee
with Starwood or a member of the controlled group of organizations of which
Starwood is a part (as defined by Section 414 of the Code and regulations issued

 

13

--------------------------------------------------------------------------------


 

thereunder) for purposes of determining whether such Vistana Employee has met
any otherwise applicable waiting period.  Starwood will be responsible for all
liabilities associated with claims incurred prior to the Closing Date by Vistana
Employees and Former Vistana Employees and their dependents under the Starwood
Flexible Benefits Plan, which are paid on or after the Closing Date, regardless
of when such claims are filed and/or paid.

 

(c)                                  Dependent Care Flexible Spending Account. 
Notwithstanding anything contained in Section 2.05(b), to the extent Vistana
Employees participate in a dependent care spending account under the Starwood
Flexible Benefits Plan (the “Starwood FSA”) during the Closing Plan Year, ILG
shall establish (or cause its Affiliate, if applicable, to establish) one or
more comparable plans (the “ILG FSA”) that will recognize the elections that
such Vistana Employees had in effect for purposes of the Closing Plan Year under
the Starwood FSA.  The ILG FSA shall (1) assume the assets and obligations of
the Starwood FSA with respect to Vistana Employees as of the Closing Date and
(2) provide the same level of dependent care spending account benefits as those
provided under the Starwood FSA at least through the end of the Closing Plan
Year.  After the Closing Date, the ILG FSA will be responsible for reimbursement
of all previously unreimbursed reimbursable dependent care claims incurred by
Vistana Employees, regardless of when the claims were incurred.

 

(d)                                 Continuation Coverage.  As of the Closing
Date, ILG and the ILG Flexible Benefits Plan shall assume or retain and shall be
solely responsible for providing and meeting the continuation coverage
requirements imposed by Section 4980B of the Code and Sections 601 through 608
of ERISA (“COBRA”) for all Vistana Employees and all Former Vistana Employees,
as well as their “qualified beneficiaries” (as defined under COBRA), regardless
of whether such liabilities arose before, on or after the Closing Date.

 

(e)                                  Health Reimbursement Account. 
Notwithstanding anything contained in Section 2.05(b), ILG shall or shall cause
one of its Affiliates to adopt a health reimbursement account (the “ILG HRA”),
effective as of the Closing Date.  The ILG HRA shall have similar terms and
provide the same level of benefits as Starwood’s health reimbursement account in
effect immediately prior to the Closing Date (the “Starwood HRA”).  Effective as
of the Closing Date, ILG shall assume the liabilities and obligations with
respect to the account balances for all Vistana Employees and Former Vistana
Employees under the Starwood HRA and shall pay all benefits with respect thereto
to such Vistana Employees and Former Vistana Employees on and after the Closing
Date.

 

(f)                                   6055/6056 Reporting.  ILG shall be solely
responsible for ensuring that Vistana complies with the reporting obligations
under Section 6056 of the Code (Reporting of Offers of Coverage) with respect to
Vistana Employees for the Closing Plan Year (including while Vistana was owned
by Starwood) and periods after the Closing Date, for which Vistana has a
reporting obligation, provided that Starwood shall be responsible for complying
with all reporting obligations with respect to the year prior to the Closing
Plan Year.  In this regard, Vistana shall be responsible for

 

14

--------------------------------------------------------------------------------


 

distributing IRS Form 1095-C to applicable individuals and filing IRS Forms
1094-C and 1095-C with the IRS, all according to the applicable rules and
regulations governing such forms.  ILG shall also be solely responsible for
ensuring that Vistana complies with the reporting obligations under Section 6055
of the Code (Reporting of Enrollment in Minimum Essential Coverage) with respect
to all Vistana Employees who are enrolled in a self-insured medical plan under
the Starwood Flexible Benefits Plan.  Vistana may meet this obligation either
through IRS Forms 1094-C and 1095-C or IRS Forms 1094-B and 1095-B, all in
accordance with applicable rules and regulations.  The reporting obligations
under Section 6055 of the Code for Vistana Employees who are enrolled in a fully
insured medical plan under the Starwood Flexible Benefits Plan shall be met by
the applicable insurance carrier or HMO.  Starwood shall work with ILG to
provide all necessary, pre-Closing Date information for Vistana to meet its
reporting obligation, which information shall be complete, accurate and provided
to Vistana no later than thirty (30) days prior to the date that such reporting
obligation is due; provided, however, that to the extent reasonably necessary
such time frame shall be reduced to fifteen (15) days for any data related to
the four (4) month period ending on the date such reporting obligation is due.

 

(g)                                  Credit for Benefits.  ILG shall (1) waive
for each Vistana Employee and his or her dependents, any waiting period
provision, payment requirement to avoid a waiting period, pre-existing condition
limitation, actively-at-work requirement and any other restriction that would
prevent immediate or full participation under the welfare plans of ILG or any of
its Affiliates applicable to (or was previously satisfied by) such Vistana
Employee to the extent such waiting period, pre-existing condition limitation,
actively-at-work requirement or other restriction would not have been applicable
to such Vistana Employee under the terms of the welfare plans of Vistana and its
Affiliates (including Starwood) immediately prior to the Effective Time, and
(2) give full credit under the welfare plans of ILG and its Affiliates
applicable to each Vistana Employee and his or her dependents for all
co-payments and deductibles satisfied prior to the Effective Time in the Closing
Plan Year, and for any lifetime maximums, as if there had been a single
continuous employer.

 

Section 2.06                             Workers’ Compensation.  Starwood will
be solely responsible for all United States (including its territories) workers’
compensation claims for all Employees and former Employees of Starwood or its
Affiliates other than the Vistana Employees, regardless of when the Workers’
Compensation Events to which such claims relate occur.  Effective as of the
Closing Date, ILG and its Affiliates will be solely responsible for all United
States (including its territories) workers’ compensation claims of Vistana
Employees with respect to Workers’ Compensation Events, regardless of when such
Workers Compensation Events to which such claims relate occur except to the
extent claims related to events occurring prior to the Closing Date are covered
under an applicable Starwood’s workers’ compensation insurance policy.

 

Section 2.07                             Vacation and Sick Pay Liabilities.  On
and after the Closing Date, ILG shall provide the Vistana Employees with the
same vested and unvested balances of vacation and sick leave as credited to the
Vistana Employees on Starwood’s or its Affiliate’s payroll system immediately
prior to the Closing Date.  On and after the Closing Date, ILG shall continue to

 

15

--------------------------------------------------------------------------------


 

accrue vacation and sick leave in respect of each Vistana Employee according to
Starwood’s accrual schedule as in effect immediately prior to the Closing Date.

 

Section 2.08                             Severance.  Effective as of the
Effective Time, ILG shall assume all severance obligations under any Starwood
Plan with respect to any Former Vistana Employee.

 

Section 2.09                             Preservation of Right To Amend or
Terminate Plans.  Except as otherwise expressly provided in this Agreement, the
Separation Agreement or the Merger Agreement, no provisions of this Agreement,
shall be construed as a limitation on the right of Starwood, Vistana or ILG or
any Affiliate thereof to amend any Plan or terminate its participation therein
which Starwood, Vistana or ILG or any Affiliate thereof would otherwise have
under the terms of such Plan or otherwise, and no provision of this Agreement
shall be construed to create a right in any Employee or former Employee, or
dependent or beneficiary of such Employee or former Employee, or any Plan Payee
under a Plan which such person would not otherwise have under the terms of the
Plan itself.

 

Section 2.10                             No Right to Employment. 
Notwithstanding anything to the contrary set forth in this Agreement, no
provisions of this Agreement shall be deemed to guarantee employment for any
period of time for, or preclude the ability of Vistana, ILG or any of its or
their Affiliates (as defined in the Merger Agreement) to terminate any employee
or individual service provider for any reason.

 

Section 2.11                             Equity Compensation Awards.  Each
Starwood Equity Award granted in 2014 or later and held by a Vistana Employee
that is outstanding immediately prior to the Effective Time will be converted as
described in subsections (a) and (b) below, so that each such Starwood Equity
Award will become an ILG Equity Award.  Starwood shall provide all information
or documentation reasonably requested by ILG to fulfill such obligation within
seven (7) days of receiving such request. From and after the Closing Date, ILG
will retain, pay, perform, fulfill and discharge all liabilities arising out of
or relating to the ILG Equity Awards.

 

(a)                                 Starwood Time-Based Stock Awards.  Each
Starwood Time-Based Stock Award granted in 2014 or later and held by a Vistana
Employee and listed on Schedule 2.11(a) will be assumed by ILG and converted,
effective as of the Effective Time, into an ILG Time-Based Stock Award of the
same type (the “Assumed Time-Based Stock Award”).  Each such Assumed Time-Based
Stock Award will be subject to substantially the same terms, vesting conditions
and other restrictions, if any, that were applicable to the related Starwood
Time-Based Stock Award immediately prior to the Closing Date, except that such
terms, conditions and restrictions will be modified to the extent necessary to
reflect that the holder of such Assumed Time-Based Stock Award provides services
to ILG or its Affiliates (and not Starwood or its Affiliates) and the issuer of
the common stock underlying the Assumed Time-Based Stock Award is ILG (and not
Starwood).  The number of shares of ILG Common Stock covered by each Assumed
Time-Based Stock Award for each Vistana Employee will be equal to the product
(rounded up to the nearest whole share) of (1) the number of shares of Starwood
Common Stock covered by such Starwood Time-Based Stock Award immediately prior
to the Effective Time and (2) the Adjustment Ratio.  For the avoidance of doubt,
the holder of any Starwood Time-Based Stock

 

16

--------------------------------------------------------------------------------


 

Award that consists of restricted shares will not be entitled to receive any
shares of Vistana Common Stock to which such holder may have been entitled with
respect to such restricted shares as a stockholder at the Record Date.  As soon
as reasonably practicable following the Effective Time, ILG will issue each
Person who holds an Assumed Time-Based Stock Award a document evidencing the
foregoing assumption of such Assumed Time-Based Stock Award by ILG.

 

(b)                                 Starwood Performance Shares.  Each Starwood
Performance Share award granted in 2014 or later and held by a Vistana Employee
and listed on Schedule 2.11(b) will be deemed to have been earned (the “Earned
Starwood Performance Shares”) at the greater of (1) the target level of
achievement of the applicable management objectives or (2) the actual level of
achievement of the applicable management objectives measured as of the Closing
Date and reasonably determined by Starwood in accordance with the terms of the
Starwood Stock Plan using a methodology consistent with the methodology used in
Starwood’s past practice in the ordinary course of business.  For the avoidance
of doubt, although the amount of Earned Starwood Performance Shares may be
affected as a result of determining the achievement of the applicable management
objectives as of the Closing Date rather than as of the end of the original
performance period, such Earned Starwood Performance Shares shall not be further
reduced or pro-rated based on the Vistana Employee ceasing to be employed by
Starwood or its Affiliates as of such date.  The Earned Starwood Performance
Shares will be assumed by ILG and converted, effective as of the Effective Time,
into a restricted stock units award covering ILG Common Stock (the “Converted
RSUs”) and subject to substantially the same terms as the related Starwood
Performance Shares, except that (y) such restricted stock units awards will vest
in full on the third anniversary of the grant date of the original Starwood
Performance Share award (generally subject to continued employment or service
with ILG or an Affiliate thereof through such date) and will not be subject to
any additional performance objectives and (z) the other terms and conditions
will be modified to the extent necessary to reflect that the holder of such
Converted RSU provides services to ILG or its Affiliates (and not Starwood or
its Affiliates) and the issuer of the common stock underlying the Converted RSU
is ILG (and not Starwood).  The number of such Converted RSUs for each such
Vistana Employee will be equal to the product (rounded up to the nearest whole
share) of (1) the number of Earned Starwood Performance Shares, as determined in
accordance with the above, and (2) the Adjustment Ratio.  Any portion of the
Starwood Performance Share awards that is not earned as of the Closing Date will
be cancelled and forfeited.  As soon as reasonably practicable following the
Effective Time, ILG will issue each Person who holds a Converted RSU a document
evidencing the foregoing assumption of such Converted RSU by ILG.

 

(c)                                  Miscellaneous.  Starwood and ILG shall take
any and all actions reasonably necessary to effectuate the transactions
contemplated by this Section 2.11.  Without limiting the generality of the
foregoing, as soon as practicable after the Effective Time, to the extent
necessary, ILG shall prepare and file with the SEC a registration statement
registering the number of shares of ILG Common Stock necessary to fulfill ILG’s
obligations under this Section 2.11.

 

17

--------------------------------------------------------------------------------


 

ARTICLE III.
LABOR AND EMPLOYMENT MATTERS

 

Notwithstanding any other provision of this Agreement or any other agreement
between ILG, Vistana and/or Starwood to the contrary, the Parties understand and
agree that:

 

Section 3.01                             Collective Bargaining Agreements.

 

(a)                                 With regard to Employees of Starwood and its
Subsidiaries covered by a Collective Bargaining Agreement immediately prior to
the Closing Date, the Parties covenant to cooperate with each other to avoid any
action which could, on a reasonably foreseeable basis, disrupt or otherwise
negatively impact the labor relations of any other Party.

 

(b)                                 Effective as of the Business Transfer Date,
Vistana or an Affiliate of Vistana shall retain or assume each Collective
Bargaining Agreement covering Vistana Employees, and Starwood shall have no
further liability thereunder.  Prior to the Business Transfer Date, Starwood
agrees that it will comply and will cause any Affiliate of Starwood to comply,
in all material respects, with all of the terms and conditions set forth in each
such Collective Bargaining Agreement and with applicable Law covering Starwood
and any Starwood Affiliate’s Employees, including but not limited to, the
fulfillment of any labor or employment-related notice, information or
consultation requirements relating to the matters contemplated hereby.

 

Section 3.02                             WARN Obligations.  Before and after the
Closing Date, each party shall comply in all material respects with the Worker
Adjustment and Retraining Notification Act and similar state and local laws
(“WARN”).  As of the Closing Date, ILG and its Affiliates shall be responsible
for all obligations and liabilities under WARN relating to the Vistana Employees
arising from mass layoffs or plant closings (each as defined under WARN)
occurring on or after the Closing Date, and Starwood shall be responsible for
all obligations and liabilities under WARN relating to the Vistana Employees
arising from mass layoff or plant closings (each as defined under WARN)
occurring prior to the Closing Date and all obligations and liabilities under
WARN relating to Former Vistana Employees.

 

Section 3.03                             Multiemployer Plan.

 

(a)                                 In the event the Hotel Union And Hotel
Industry Of Hawaii Pension Trust Fund (the “Hotel Trust Fund”) assesses
withdrawal liability under Section 4201(a) of ERISA against Starwood, and/or its
Affiliates as the result of a complete or partial withdrawal from the Hotel
Trust Fund that is caused by actions taken by either Vistana or ILG without the
consent of Starwood with respect to Employees at the resort currently known as
the Sheraton Kauai Resort (“Withdrawal Liability”) (examples would include, but
are not limited to, Withdrawal Liability that is caused by ILG closing the
Sheraton Kauai Resort or converting it to timeshares, or terminating its
management contract with Starwood), ILG shall indemnify Starwood for such
Withdrawal Liability as follows:

 

18

--------------------------------------------------------------------------------


 

(i)                                     in the event Withdrawal Liability is
assessed against Starwood or its Affiliates with respect to a withdrawal event
that occurs on or after the Closing Date and prior to the first anniversary of
the Closing Date, ILG shall not indemnify Starwood for any portion of such
Withdrawal Liability;

 

(ii)                                  in the event Withdrawal Liability is
assessed against Starwood or its Affiliates with respect to a withdrawal event
that occurs on or after the first anniversary of the Closing Date and prior to
the second anniversary of the Closing Date, ILG shall indemnify Starwood for
one-third of such Withdrawal Liability;

 

(iii)                               in the event Withdrawal Liability is
assessed against Starwood or its Affiliates with respect to a withdrawal event
that occurs on or after the second anniversary of the Closing Date and prior to
the third anniversary of the Closing Date, ILG shall indemnify Starwood for
two-thirds of such Withdrawal Liability; and

 

(iv)                              in the event Withdrawal Liability is assessed
against Starwood or its Affiliates on or after the third anniversary of the
Closing Date, ILG shall indemnify Starwood for the full amount of such
Withdrawal Liability.

 

Starwood shall remain fully responsible, with no right to any indemnification or
reimbursement from ILG, for any Withdrawal Liability for which ILG does not
expressly agree to indemnify Starwood pursuant to this Section 3.03(a).

 

(b)                                 Notwithstanding anything herein to the
contrary, Starwood shall have no right to any indemnification against ILG for
any Withdrawal Liability pursuant to Section 3.03(a) above until Starwood or an
Affiliate satisfies any of its required ongoing obligations to make
contributions under the Hotel Trust Fund that remain unpaid at the time of the
withdrawal triggering such indemnification right under Section 3.03(a).

 

(c)                                  In the event that Starwood incurs any
Withdrawal Liability for which Starwood is entitled to indemnification from ILG
pursuant to this Section 3.03, then with respect to such Withdrawal
Liability, ILG shall have the right to direct Starwood to challenge such
assessment of Withdrawal Liability to the full extent permitted by applicable
Law and the Hotel Trust Fund, including, without limitation, a proceeding under
Section 4221 of ERISA provided that ILG pays (or reimburses Starwood for) the
costs of such defense in proportion to its obligation to indemnify Starwood for
such Withdrawal Liability pursuant to Section 3.03(a).

 

(d)                                 ILG shall not be considered or deemed to be
a participating employer in the Hotel Trust Fund and shall have no liability to
the Hotel Trust Fund.

 

Section 3.04                             Attorney-Client Privilege.  The
provisions herein requiring the Parties to cooperate shall not be deemed to be a
waiver of the attorney-client privilege for the Parties nor shall it require the
Parties to waive their attorney-client privilege.  In the event of any conflict
between the applicable terms of the Separation Agreement or the Merger Agreement
and the terms of this Agreement with respect to matters relating to
attorney-client privilege, the work product doctrine and all other evidentiary
privileges and non-disclosure doctrines, the applicable

 

19

--------------------------------------------------------------------------------


 

terms of the Merger Agreement or the Separation Agreement, as applicable
(including Sections 7.06 and 7.07 of the Merger Agreement and Section 6.8 of the
Separation Agreement), shall prevail.

 

ARTICLE IV.
REMEDIES

 

Section 4.01                             Indemnification.  Any breach of this
Agreement by any party hereto or any indemnification obligation under this
Agreement shall be subject to the provisions set forth in Article V of the
Separation Agreement which shall apply to this Agreement as if incorporated in
their entirety herein.

 

Section 4.02                             Enforcement.  The Parties agree that
irreparable damage would occur, and that the Parties would not have any adequate
remedy at Law, in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to
specifically enforce the terms and provisions of this Agreement, without proof
of actual damages or otherwise, in addition to any other remedy to which any
party hereto is entitled at Law or in equity.  Each party hereto agrees to waive
any requirement for the securing or posting of any bond in connection with such
remedy.  The Parties further agree not to assert that a remedy of specific
enforcement is unenforceable, invalid, contrary to Law or inequitable for any
reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy.  In furtherance of the foregoing, the Parties hereby further
acknowledge and agree that prior to the Closing, Starwood and Vistana shall be
entitled to specific performance to enforce specifically the terms and
provisions of and to prevent or cure breaches of this Agreement by ILG.

 

ARTICLE V.
MISCELLANEOUS

 

Section 5.01                             Relationship of Parties.  Nothing in
this Agreement shall be deemed or construed by the Parties or any third party as
creating the relationship of principal and agent, partnership or joint venture
between the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between the Parties other than the relationship set forth herein.

 

Section 5.02                             Assignment.  No party hereto shall
assign this Agreement or any part hereof without the prior written consent of
the other Parties.  Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective permitted
successors and assigns.

 

Section 5.03                             Rights of Third Parties.  Nothing
expressed or implied in this Agreement is intended or shall be construed to
confer upon or give any Person, other than the Parties, any right or remedies
under or by reason of this Agreement.

 

Section 5.04                             Captions.  The captions in this
Agreement are inserted for convenience only and shall not be considered a part
of or affect the construction or interpretation of any provision of this
Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 5.05                             Severability of Provisions.  If any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement shall remain in
full force and effect.  The Parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, they shall take any actions necessary
to render the remaining provisions of this Agreement valid and enforceable to
the fullest extent permitted by Law and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the Parties.

 

Section 5.06                             Notices.  All notices, consents,
approvals and other communications among the Parties shall be in writing and
shall be deemed to have been duly given (a) when delivered in person, (b) when
after posting in the United States mail having been sent registered or certified
mail return receipt requested, postage prepaid, (c) when delivered by FedEx or
other nationally recognized overnight delivery service, (d) when delivered by
facsimile (solely if receipt is confirmed) or (e) or by email (so long as the
sender of such email does not receive an automatic reply from the recipient’s
email server indicating that the recipient did not receive such email),
addressed as follows:

 

if to Starwood

 

 

Starwood Hotels & Resorts Worldwide, Inc.

 

One StarPoint

 

Stamford, Connecticut 06902

 

Attention: Chief Financial Officer

 

Facsimile: (203) 351-2519

 

Email: thomas.mangas@starwoodhotels.com

 

with a copy (which shall not constitute notice) to the same address:

 

 

 

 

Attention:

Kenneth S. Siegel

 

Facsimile No.:

(203) 351-2401

 

Email:

kenneth.siegel@starwoodhotels.com

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attention:

Jennifer Perkins

 

Facsimile No.:

(212) 751-4864

 

Email:

jennifer.perkins@lw.com

 

21

--------------------------------------------------------------------------------


 

 

with a copy (which shall not constitute notice) to:

 

 

 

Jones Day

 

North Point

 

901 Lakeside Avenue

 

Cleveland, OH 44114-1190

 

Attention:

Stephen Coolbaugh

 

Facsimile No.:

(216) 579-0212

 

Email:

spcoolbaugh@jonesday.com

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Kilpatrick Townsend & Stockton LLP

 

607 14th Street, NW Suite 900

 

Washington, DC 20005-2018

 

Attention:

Devon Miller

 

Facsimile No.:

(202) 253-1967

 

Email:

dmiller@kilpatricktownsend.com

 

 

 

if to ILG

 

 

 

 

Interval Leisure Group, Inc.

 

6262 Sunset Drive

 

Miami, Florida 33143

 

Attention: Victoria J. Kincke, General Counsel

 

Facsimile: 305-667-2072

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention: Michael E. Lubowitz

 

Facsimile No.: (212) 310-8007

 

Email: michael.lubowitz@weil.com

 

 

 

if to Vistana

 

 

 

 

Vistana Signature Experiences, Inc.

 

9002 San Marco Court

 

Orlando, Florida 32819

 

Attention:

President and Chief Executive Officer

 

Facsimile No.: (407) 417-7110

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention: Michael E. Lubowitz

 

Facsimile No.: (212) 310-8007

 

Email: michael.lubowitz@weil.com

 

22

--------------------------------------------------------------------------------


 

or to such other address or addresses as the Parties may from time to time
designate in writing.

 

Section 5.07                             Further Assurances.  Each party hereto
agrees that it will execute and deliver or cause its respective Affiliates to
execute and deliver such further instruments, and take (or cause their
respective Affiliates to take) such other action, as may be reasonably necessary
to carry out the purposes and intents of this Agreement.

 

Section 5.08                             Amendment; Waiver.  This Agreement may
be amended or modified in whole or in part, only by a duly authorized agreement
in writing executed by the Parties in the same manner as this Agreement and
which makes reference to this Agreement.  Any party hereto may waive any of the
terms or conditions of this Agreement in writing executed in the same manner
(but not necessarily by the same Persons) as this Agreement.  No waiver by any
of the Parties of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the party hereto sought to be
charged with such waiver.  No waiver by any of the Parties of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

Section 5.09                             Governing Law.  This Agreement, and all
claims or causes of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby, shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to principles or rules of conflict of laws to the extent such principles
or rules would require or permit the application of Laws of another
jurisdiction.

 

Section 5.10                             Consent to Jurisdiction:  Waiver of
Jury Trial.

 

(a)                                 Any Action based upon, arising out of or
related to this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Court of Chancery of the State of Delaware, or, if it
cannot acquire jurisdiction, in any federal court of the United States of
America sitting in Delaware, and, in each case, appellate courts therefrom, and
each of the Parties irrevocably submits to the exclusive jurisdiction of each
such court in any such Action, waives any objection it may now or hereafter have
to personal jurisdiction, venue or to convenience of forum, agrees that all
claims in respect of the Action shall be heard and determined only in such
courts and agrees not to bring any Action arising out of or relating to this
Agreement or the transactions contemplated hereby in any other court.  Nothing
herein contained shall be deemed to affect the right of any party hereto to
serve process in any manner permitted by Law or to commence legal proceedings or
otherwise proceed against any other party hereto in any other jurisdiction, in
each case, to enforce judgments obtained in any action, suit or proceeding
brought pursuant to this Section 5.10(a).

 

(b)                                 Each party hereto hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any suit, action or other proceeding arising out of this
Agreement or the transactions contemplated

 

23

--------------------------------------------------------------------------------


 

hereby.  Each party hereto (i) certifies that no Representative of any other
party hereto has represented, expressly or otherwise, that such party would not,
in the event of any action, suit or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other Parties have been induced to
enter into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 5.10.

 

Section 5.11                             Entire Agreement.  This Agreement, the
Separation Agreement and the Merger Agreement constitute the entire agreement
among the Parties relating to the transactions contemplated hereby and supersede
any other agreements, whether written or oral, that may have been made or
entered into by or among any of the Parties or any of their respective
Subsidiaries relating to the transactions contemplated hereby.  No
representations, warranties, covenants, understandings, agreements, oral or
otherwise, relating to the transactions contemplated by this Agreement exist
between the Parties, except as expressly set forth in this Agreement, the
Separation Agreement and the Merger Agreement.

 

Section 5.12                             Counterparts.  This Agreement may be
executed in two or more counterparts (including by electronic or .pdf
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of any
signature page by facsimile, electronic or .pdf transmission shall be binding to
the same extent as an original signature page.

 

Section 5.13                             Expenses.  Each party hereto shall bear
its own expenses incurred in connection with this Agreement and the transactions
herein contemplated whether or not such transactions shall be consummated,
including all fees of its legal counsel, financial advisers and accountants.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas B. Mangas

 

Name:

Thomas B. Mangas

 

Title:

Executive Vice President,

Chief Financial Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ Sergio D. Rivera

 

Name:

Sergio D. Rivera

 

Title:

Chief Executive Officer & President

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President and Chief Operating Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------